DETAILED ACTION
This Office Action is responsive to the amendment filed on 10/6/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 depends from claim 1, and states that the composition is free of rubber having a particle size less than 80 nm or greater than 250 nm. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). The mere absence of a positive recitation is not basis for an exclusion (MPEP §2173.05(i)). Applicant’s original disclosure only teaches that the disclosed composition is required to contain claimed component A, which is a graft copolymer made using a rubber having an average particle size in the range of 80 to 250 nm. There is no positive teaching of the use of a rubber having particle size less than 80 or greater than 250 nm as an alternative embodiment, nor is there a teaching that such components should be omitted. The original disclosure therefore does not support the newly added limitation.
Regarding claim 10: Per the same rationale as outlined in the previous paragraph, newly added claim 10 is not supported by the original disclosure, as it does not contain any teachings regarding the inclusion of exclusion of a graft copolymer made from a rubber having a particle size in the recited ranges. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiromoto, JP2002-284959.
Examples 5, 7, 9-12, and 15 (Table 2) disclose compositions containing a graft copolymer and a hard polymer. Said composition is used in the production of molded articles (for claim 5) (¶0065).
Regarding claimed component A: Graft copolymers A-2, A-4, A-6, and A-7 used in the cited examples were all prepared by graft polymerizing a mixture of styrene, corresponding to the claimed vinyl aromatic monomer (for claims 1, 8, 11), and acrylonitrile, corresponding to the claimed vinyl cyanide monomer (for claims 1, 8, 11), onto a polybutyl acrylate rubber latex, corresponding to the claimed rubber-like polymer (for claims 1, 11). The rubber particles have average sizes of 190 nm, 180 nm, 170 nm, and 125 nm; note that these numbers all fall within the recite range (for claims 1, 11). The prior art graft copolymers therefore correspond to claimed component A (for claims 1, 11) (¶0046-0048; Table 1).
Regarding claimed component B: Hard polymers B-1 and B-2 used in the cited examples are both copolymers of styrene (for claims 1, 8, 11) and acrylonitrile (for claims 1, 8, 11) wherein the acrylonitrile content is either 40% by weight (B-1) or 32% by weight (B-2); the (deduced) styrene content of these polymers therefore is 60% by weight for B-1 and 68% by weight for B-2 (for claims 1, 2, 11) (¶0054-0055).Further note that copolymer B-2 is reported to have a weight average molecular weight of 94000 (for claims 3, 7). The prior art hard polymers therefore both correspond to claimed component B (for claims 1, 11).
Regarding the claimed amounts of components: The cited examples disclose compositions wherein the amount of graft copolymer is 35%, 50%, or 55% by weight and the amount of the hard polymer is 45%, 50%, or 65% by weight; all of the cited examples therefore contain the claimed amount of graft copolymer and hard polymer (for claims 1, 11). Further note that the rubber content of the overall composition is calculated to be 21%, 30%, or 33% by weight (see the Japanese report cited by applicant on the IDS submitted 7/6/2022). The cited examples therefore contain the required amount of rubber (for claims 1, 11).

Claim Rejections - 35 USC § 103
Claims 1-3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US2016/0060446 (Park’446).
The disclosure of Park’446 is discussed in the previous Office Action, incorporated herein by reference (for claims 1-3, 5).
Briefly, Park’446 discloses the production of a composition comprising 10 to 70% by weight of a graft copolymer made by grafting a vinylaromatic monomer (for claims 1, 11) and a vinyl cyanide monomer (for claims 1, 11) onto a rubber having an average particle size of 100 to 500 nm (for claims 1, 11), corresponding to claimed component (A) (for claims 1, 11), and 30 to 90% by weight of a vinylaromatic/vinyl cyanide copolymer (¶0035, 0045), corresponding to claimed component (B) (for claims 1, 11). Park’446 teaches that the rubber used to prepare the graft copolymer is an acrylate rubber (for claims 1, 11) (¶0023-0024). Said vinylaromatic/vinyl cyanide copolymer comprises 60 to 90% vinylaromatic monomer and 10 to 40% vinyl cyanide monomer (¶0041, 0043); note that these ranges overlap the claimed ranges (for claims 1, 11).
Regarding the amount of rubber: As noted above, the composition of Park’446 contains 10 to 70% by weight of the graft copolymer; note that said graft copolymer in turn contains 30 to 90% by weight of the rubber core. Based on these numbers, an ordinary artisan can calculate that the rubber component of the graft copolymer is present in an amount ranging from about 3 to 63% by weight relative to the overall prior art composition, overlapping the claimed range (for claims 1, 11).
Regarding new claim 7: Park’446 teaches that the vinylaromatic/vinyl cyanide copolymer is characterized by a weight average molecular weight (Mw) of 15000 to 400000 g/mol (¶0039), overlapping the claimed range.
Regarding new claim 8: Park’446 teaches the use of styrene and acrylonitrile (¶0027, 0030, 0032) as the vinylaromatic monomer and vinyl cyanide monomer, respectively, used to prepare the graft copolymer. Similarly, the vinylaromatic/vinyl cyanide copolymer may be a styrene/acrylonitrile copolymer (¶0044).
Regarding claims 9, 10: The prior art composition is not required to contain a rubber particle having an average diameter in the recited range. Park’446 therefore renders obvious the production of a composition which does not contain a rubber particle as recited in the instant claims.
Park’446 does not particularly point to the production of a composition containing the claimed amount of rubber component.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages;” ; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). The prior art range overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition having the claimed rubber content in view of the teachings of Park’446.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US2017/0121519 (Park’519).
The disclosure of Park’519 is discussed in the previous Office Action, incorporated herein by reference (for claims 1-3, 5).
Briefly, Park’519 discloses the production of a composition comprising 20 to 60% by weight of a graft copolymer made by grafting a vinylaromatic monomer and a vinyl cyanide monomer onto a rubber having an average particle size of 100 to 500 nm, corresponding to claimed component (A) (for claims 1, 11), and 35 to 75% by weight of a vinylaromatic/vinyl cyanide copolymer (¶0042, 0056), corresponding to claimed component (B) (for claims 1, 11). The rubber used to make the prior art graft copolymer is an acrylate rubber (for claims 1, 11) (¶0034, 0036).
Regarding the ratio of monomers in component (B): Park’519 teaches that the vinylaromatic/vinyl cyanide copolymer contains 70 to 90% vinylaromatic monomer and 10 to 30 vinyl cyanide monomer (¶0045). It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Because the difference between the prior art range and the claimed range is so small (only 1%), it is reasonably expected that the properties of the prior art composition would not be materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating the criticality of the claimed range (for claims 1, 11).
Regarding the amount of rubber: As noted above, the composition of Park’519 contains 20 to 60% by weight of the graft copolymer; note that said graft copolymer in turn contains 40 to 60% by weight of the rubber core. Based on these numbers, an ordinary artisan can calculate that the rubber component of the graft copolymer is present in an amount ranging from about 8 to 36% by weight relative to the overall prior art composition, overlapping the claimed range.
Regarding new claim 7: Park’519 teaches that the vinylaromatic/vinyl cyanide copolymer is characterized by a weight average molecular weight (Mw) of 80000 to 200000 g/mol (¶0052), overlapping the claimed range.
Regarding new claim 8: Park’519 teaches the use of styrene and acrylonitrile (¶0040, 0041) as the vinylaromatic monomer and vinyl cyanide monomer, respectively, used to prepare the graft copolymer. Similarly, the vinylaromatic/vinyl cyanide copolymer may be a styrene/acrylonitrile copolymer (¶0049).
Regarding claims 9, 10: The prior art composition is not required to contain a rubber particle having an average diameter in the recited range. Park’519 therefore renders obvious the production of a composition which does not contain a rubber particle as recited in the instant claims.
Park’519 does not particularly point to the production of a composition containing the claimed amount of rubber component.
The prior art range overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition having the claimed rubber content in view of the teachings of Park’519; see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.

Claim 1, 2, 5, 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al, WO2005/123833.
Hong discloses a composition comprising a rubber modified polystyrene, which in turn comprises a graft copolymer and a vinyl aromatic copolymer (abstract). The prior art composition is molded into test specimens for measuring its flame retardant properties (page 9, lines 20-26), corresponding to the claimed molded article (for claim 5).
Regarding claimed component A: The prior art graft copolymer is prepared by grafting a monomer mixture comprising a vinyl aromatic monomer such as styrene (for claims 1, 6, 8, 11) and a copolymerizable monomer such as acrylonitrile (for claims 1, 6, 8, 11) onto a rubber polymer such as polybutadiene (for claim 6) or a polyacrylate rubber (for claims 1, 11) (Page 4, line 20 to page 5, line 7). Further note that Hong specifically teaches the use of a core/shell graft copolymer comprising a polybutadiene core and a styrene/acrylonitrile grafted layer as said graft copolymer (for claim 6) (Page 8, lines 7-16; (Table 1: Examples 1 and 2).  The rubber used to prepare said graft copolymer is characterized by a particle size of 0.1 to 4 μm (i.e., 100 to 4000 nm) (Page 5, lines 16-18), overlapping the claimed range (for claims 1, 6, 11). The prior art graft copolymer therefore corresponds to claimed component A (for claims 1, 6, 11).
Regarding claimed component B: The prior art vinyl aromatic (co)polymer comprises 60 to 90% by weight of a vinyl aromatic monomer, overlapping the claimed range (for claims 1, 2, 6, 11), and 10 to 40% by weight of a comonomer such as a vinyl cyanide monomer, overlapping the claimed range (for claims 1, 2, 6, 11) (Page 5, lines 25-28; page 6, lines 1-5). Further note that Hong specifically teaches the use of a styrene/acrylonitrile copolymer as the vinyl aromatic copolymer (for claim 8) (Page 8, lines 23-29; Table 1: Examples 1 and 2).  The vinyl aromatic copolymer of Hong therefore corresponds to claimed component B (for claims 1, 6, 11).
Regarding the amount of each component: Hong teaches that the rubber modified polystyrene comprises 20 to 100% of the graft copolymer and 0 to 80% of the vinyl aromatic copolymer (abstract); note that these ranges overlap the ranges for the amounts of claimed components (A) and (B), respectively (for claims 1, 6, 11). Further note that the prior art teaches that the amount of rubber in the overall rubber-modified polystyrene should be in the range of 5 to 30% by weight, overlapping the claimed range (for claims 1, 6, 11) (Page 4,lines 13-15).
Regarding claims 9, 10: The prior art composition is not required to contain a rubber particle having an average diameter in the recited range. Hong therefore renders obvious the production of a composition which does not contain a rubber particle as recited in the instant claims.
Hong does not particularly point to the production of a composition having the claimed amounts of each component.
As noted in the previous paragraphs, the prior art ranges all overlap the ranges recited in the instant claim. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed composition in view of the teachings of Hong (for claims 1, 6, 11); see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.


Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Park’446 nor Park’519 does teaches the use of a rubber having an average particle size within the claimed range. Applicant further alleges that the neither reference teaches a composition wherein the amount of rubber relative to the overall composition is within the claimed range. For both references, applicant supports these arguments by citing the examples disclosed by the prior art.
It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). It is well settled that “even a slight overlap in range establishes a prima facie case of obviousness”; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding the rejection over Park’446: As discussed earlier in this Action, Park’446 teaches that the graft copolymer is prepared using a rubber having an average particle size in the range of 100 to 500 nm. Similarly, based on the broad disclosure of Park’446, an ordinary artisan can calculate that the rubber component of the graft copolymer is present in an amount ranging from about 3 to 63% by weight relative to the overall prior art composition, as discussed earlier in this Action. It therefore is not persuasive to merely argue that the prior art examples do not meet the claimed limitations, as said prior art examples do not teach away from Park’446’s broader disclosure. The prior art ranges overlap the claimed ranges; as such, it therefore would have been obvious to prepare the prior art composition using a rubber having the claimed particle size; see In re Wertheim and In re Woodruff cited earlier in this Action.
Regarding the rejection over Park’519: Applicant’s argument is not persuasive per the same rationale as outlined in the previous paragraphs with respect to the teachings of Park’446. As discussed in paragraphs of this Action, the prior art renders obvious a composition wherein the range for the average particle size of the rubber component of the graft copolymer and the range for the amount of rubber component relative to the overall composition overlap the ranges recited in the instant claims. It is therefore insufficient to merely argue that the prior art examples do not meet the claimed limitations, as the rejection is based on the reference’s broad disclosure. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed composition in view of the teachings of Park’519.
Applicant further argues that the claimed invention allegedly yields unexpected results, citing the declaration of Kamata submitted 10/6/2022.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.) (MPEP 716.02(d)).
Note that the claims define components (A) and (B) using generic terminology. Claimed component (A) is merely required to be a graft copolymer obtained by polymerizing any vinyl monomer onto any acrylic rubber-like polymer having an average particle size in the range of 80 to 250 nm; in contrast, the cited examples disclose compositions wherein the graft copolymer is made by graft polymerizing acrylonitrile and styrene onto a butyl rubber core having an average particle size of 100 nm. Claimed component (B) is defined as a copolymer comprising 50 to 69% by weight of any vinyl aromatic monomer and 31 to 50% by weight of any vinyl cyanide monomer; the cited examples all disclose compositions wherein this component is a styrene/acrylonitrile copolymer. The cited examples are not commensurate in scope with the broad range of chemical structures that would fall within the scope of the generic terminology used in the claims. Furthermore, applicant has not provided any evidence and/or arguments to demonstrate that an ordinary artisan would reasonably be able to determine a trend that would serve as a basis for concluding that the allegedly unexpected results would be obtained with all compositions that fall within the scope of the generic terms recited in the claims.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)). Note that the examples disclosed in the declaration compare compositions containing at least 22% rubber to comparative examples containing at most 18% rubber; the claimed lower limit lies halfway between these two numbers. Because the claimed lower limit lies halfway between these numbers, the cited data does not demonstrate the criticality of the claimed value. Furthermore, no comparative examples have been provided wherein the amount of rubber component is greater than the claimed upper limit of 35%. In the absence of such comparative examples, applicant has not demonstrated the criticality of the claimed upper limit. Applicant therefore has not demonstrated the criticality of the claimed range. Applicant’s argument that the claimed invention allegedly yields unexpected results therefore is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765      

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765